QUAYLE ACTION

The amendment filed on January 6, 2021 has been entered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 1, numeral 38 should be added to indicate the sidewall of 16 (i.e., the sidewall on which numeral 36A is located as viewed in Fig. 1).
In Figure 2A, numerals 38 and 39 appear to be inaccurate since they indicate or appear to indicate different features relative to the other figures and the specification (e.g., the description of 38/39 begins in paragraph 0054); specifically, numeral 38 does not appear to be indicating a sidewall, particularly a sidewall of housing 16 which is what numeral 38 is described as indicating in the specification, and numeral 39 appears to indicate a sidewall as described in the specification, but not the sidewall of housing 16, wherein housing 16 is shown in Fig. 1 and is a different configuration from that in Fig. 2A, and it seems that “38” and “39” should be deleted from this figure; also, the lead line for numeral 21A should be extended to more clearly indicate the slot or groove.
In Figure 2C, the lead line for numeral 20 is inaccurate since it indicates the core, not the supply, and it is suggested to delete the lead line and simply underline 20.
In Figure 3, numeral 39 should be added to indicate the near side wall of housing 16; numeral 46 should be added to indicate the opening in the near side wall (i.e., the opening that is aligned with that of 40); and indications of two small holes (e.g., dots) 
In Figure 4B, the lead line for numeral 30 is inaccurate and should be changed to indicate the same surface as that indicated by the lowermost occurrence of 30A; the upper occurrence of 30A is inaccurate and should be changed to an underlined --34--; also, an underlined --34-- should be added to the surface also indicated by underlined 28 for clarity.
In Figure 8A, numeral 24 is inaccurate and should be changed to --240--; also, numeral 36 is inaccurate since it indicates the single roller (e.g., shown in Figs. 1 and 2) and the two rollers are already labeled as 236, 238, and it seems that numeral 36 should be deleted;
In Figure 8B, numeral 36 is inaccurate since it indicates the single roller (e.g., shown in Figs. 1 and 2) and the two rollers are already labeled as 236, 238, and it seems that numeral 36 should be deleted.
In Figure 9B, numeral 248 should be added to indicate the drive belt.
On the page that includes Figures 10A and 10B, there is an unlabeled figure, and it seems that it should be labeled as --FIG. 10C--.
In Figure 12A, numeral “28A” is inaccurate and should be changed to --328A--; numeral “28B” is inaccurate and should be changed to --328B--; numeral “28” is inaccurate and should be changed to --328--; numeral “18” is inaccurate and should be changed to --318--.
In Figure 12B, numeral 366 is not described and it seems that it should be deleted.

In Figure 15, numeral 142 should be added to indicate the opening in the feed roller body.
In Figure 18B, numeral 404 should be added to indicate the support.
In Figure 19, numeral 402 with an arrowheaded lead line should be added (e.g., at a location above and left of numeral 466) to indicate the external drive assembly; numerals “470”, “471”, “472”, “474”, and “476” are not described (except for “471” which is described once) and appear to be inaccurate and they should be changed to --450--,   --451--, --452--, --454--, and --456--; also, for clarity, these numerals should be added to the unlabeled assembly at the top of the page.
In Figure 20, numeral 25 is improper because it is already used to indicate the arm (e.g., see Fig. 1), and it is suggested in Figure 20 to change “25” to --200--.
Additionally, numeral 59, described in paragraph 0054, line 4, is not shown; and numeral 162, described in paragraph 0086, line 8, is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0010, line 1, --dispenser-- should be inserted after “electronic”; in line 4, “dispenses” should be changed to --dispense--; in line 7, --opening-- should be inserted after “discharge”.
In paragraph 0022, line 1, “a feed” should be changed to --of feed--.
In paragraph 0024, line 1, “10B” should be changed to --10C-- to correspond with the drawing correction above.
In paragraph 0026, line 1, --of an-- should be inserted after “example”.
In paragraph 0032, line 1, “a” before “perspective” should be deleted.
In paragraph 0035, line 1, “a gear” should be changed to –the gear--; in line 2, “13A” is inaccurate and it seems that it should read --18A--.
In paragraph 0040, line 2, “from a” and “through a” should be changed to --from the-- and --through the-- because these features have already been introduced; in line 4, numeral 25 is improper because it is used to indicate the arm, and it is suggested to change it to --200-- (i.e., to correspond with the suggestion in the drawing objections above).
s. 1 and 2B, the roll 20 [[23]]--.
In paragraph 0043, line 2, “both occurrences of “side” are unclear and should be deleted; in line 5, “side” is unclear and should be changed to --outer--.
In paragraph 0044, line 3, “an open” and “a partially” should be changed to --the open-- and --the partially-- since these features have already been introduced, and “hollow cavity 31” is inaccurate and “31” should be changed to --32--.
In paragraph 0046, line 6, “bearings” is inaccurate and should read --bearing assemblies--; in line 8, “or” before “body” appears to be inaccurate and it seems that it should be deleted.
In paragraph 0048, line 2, “38 A/B” is inaccurate and should be changed to              --38/39--; in line 3, “portions” should be singular; in line 7, “the” before “flanges 100” should be deleted, and “the motor bracket” should be changed to --a motor bracket--; in line 10, “bearings” is inaccurate and should read --bearing assemblies--; in line 11, --16-- should be inserted after “housing” for clarity, and “Fig. 5” is inaccurate and should be changed to --Fig. 4A--.
In paragraph 0049, line 2, “36” should be changed to --36; 236, 238-- for clarity and to correspond to the referenced figures; in line 7, “forward” appears to be inaccurate and it seems that it should be changed to --toward--; in line 13, “body 30” is inaccurate and it seems that it should be changed to --body 28--.

In paragraph 0051, line 5, “mechanism” is inaccurate and should be changed to    --assembly--; in line 18, --252-- should be inserted after “pulleys” for clarity.
In paragraph 0053, line 1, “a feed” should read –the feed--; in line 3, --28-- should be inserted after “feed roller body” for clarity; in line 13, “(Fig. 16)” is inaccurate and should be changed to --(Fig. 20)--, and numeral 25 is improper because it is also used to indicate the arm, and it is suggested to change it to --200-- (i.e., to correspond with the suggestion in the drawing objections above); in line 17, “Fig. 2B” appears to be inaccurate and it seems that it should be changed to --Fig. 20--.
In paragraph 0055, line 3, “a driveshaft 66” should be changed to --the driveshaft 66-- since it has already been introduced; in line 6, the second occurrence of numeral 78 is improper because it is already used to indicate another structure/feature at the beginning of this line.
In paragraph 0056, line 3, numeral “74” is inaccurate and it is suggested to change it to --76 (Fig. 3)--; in line 4, “80” is inaccurate and should read --82--.
In paragraph 0058, line 1, clear support is not provided in the specification for the recitation “a clutch assembly” discussed in the previous paragraph and it is suggested to amend the first line of paragraph 0058 as follows:
In paragraph 0059, line 2, “arrangement or a gear reducer assembly 63” appears to be inaccurate (e.g., see line 7), and it seems that it should be rewritten as                      -- arrangement 67 of [[or]] a gear reduction 
In paragraph 0060, line 6, “a motor housing” should read --the motor housing--; in line 7, “31/32” is inaccurate and should read --32--, and “28/29” is inaccurate and should read --28--; in line 8, “a base” should read --the base--; in line 12, “60” is inaccurate and should be changed to --96--; in line 13, “portion” should be plural; in line 14, “60” is inaccurate and should be changed to --96--.
In paragraph 0061, line 3, “apertures 51” is inaccurate and should be changed to --apertures 52--, and “bearings” is inaccurate and should read --bearing assemblies--; in line 5, “provided” is improper and should read --providing--; in line 6, --96-- should be inserted after “motor housing” for clarity; in line 5, “bearings” is inaccurate and should read --bearing assemblies--.
In paragraph 0062, lines 4-5, the recitation “bearings 266” is inaccurate and should be changed to --bearing assemblies 265--; in line 6, “30” is inaccurate and should be changed to --28--; in line 8, --265-- should be inserted after “assemblies” for clarity.
In paragraph 0064, line 2, “bearings 40” appears to be inaccurate and it seems that it should be changed to --the corresponding bearing assembly 40--; similarly, in line 3, “bearings 40” appears to be inaccurate and it seems that it should be changed to          --the corresponding bearing assembly 40--; in line 5, “bearings” is inaccurate and should read --bearing assemblies--; in line 9, “bearings” is inaccurate and should read --bearing assemblies--.

-- an alternative drive assembly 14--;
in line 9, “to” before “receive” should be deleted; in line 10, “25” is inaccurate and/or improper and should be changed to --200-- (i.e., to correspond with the suggestion in the drawing objections above).
In paragraph 0062, line 4, “sections housing” is unclear and it seems that “housing” should be deleted; in lines 4-5, “bearings 266” appears to be inaccurate and it seems that it should be changed to --bearing assemblies 265--; in line 6, “30” is inaccurate and should read --28--; in line 8, --265--  should be inserted after “assemblies” for clarity.
In paragraph 0067, line 2, “an outer” should read --the outer--; in line 4, --370C—should be inserted after “flanges” for clarity.
In paragraph 0079, line 1, “400” is inaccurate and should be changed to                   --400/402-- for clarity; in line 6, “518” is inaccurate and should read --318--.
In paragraph 0080, line 4, “418” is inaccurate and should read --318--.
In paragraph 0081, line 8, “451/471” is unclear, and it is suggested to change it to --451-- (i.e., particularly in view of the corresponding drawing objections above).
In paragraph 0082, line 1, numeral 25 is improper because it is also used to indicate the arm, and it is suggested to change it to --200-- (i.e., to correspond with the suggestion in the drawing objections above).

In paragraph 0086, line 3, “22” is inaccurate and should read --26--.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 8, 11-14, and 17 are allowable over the prior art of record.

Conclusion
This application is in condition for allowance except for the formal matters described above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 6, 2021